                                                                                   Case 3:19-cv-00905-EMC Document 65 Filed 07/29/20 Page 1 of 3



                                                                            1 Michele Ballard Miller (SBN 104198)
                                                                                mbmiller@cozen.com
                                                                            2 Ethan W. Chernin (SBN 273906)
                                                                               echernin@cozen.com
                                                                            3 COZEN O'CONNOR
                                                                              101 Montgomery Street, Suite 1400
                                                                            4 San Francisco, CA 94104
                                                                              Telephone: (415) 644-0914
                                                                            5 Facsimile: (415) 644-0978

                                                                            6 Attorneys for Defendant
                                                                              LEHIGH HANSON, INC.
                                                                            7

                                                                            8                           UNITED STATES DISTRICT COURT

                                                                            9                        NORTHERN DISTRICT OF CALIFORNIA

                                                                           10

                                                                           11 TONY SHAY, an individual,                  Case No.: 19-cv-00905-EMC
                                                                           12                    Plaintiff,              STIPULATION REGARDING DISMISSAL
                                                                                                                         OF ENTIRE CASE WITH PREJUDICE
                 101 MONTGOMERY ST, SUITE 1400
                                                 SAN FRANCISCO, CA 94104
COZEN O’CONNOR




                                                                           13 v.                                         PURSUANT TO F.R.C.P. 41
                                                                           14 LEHIGH HANSON, INC., and DOES 1            Complaint Filed: February 19, 2019
                                                                              through 50, inclusive,
                                                                           15
                                                                                                   Defendants.
                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                           1
                                                                                   STIPULATION REGARDING DISMISSAL OF ENTIRE CASE WITH PREJUDICE PURSUANT TO
                                                                                                       F.R.C.P. 41 - Case No: 19-cv-00905-EMC
                                                                                  Case 3:19-cv-00905-EMC Document 65 Filed 07/29/20 Page 2 of 3



                                                                            1         TO THE COURT, ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD

                                                                            2 HEREIN:

                                                                            3

                                                                            4                Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

                                                                            5 Plaintiff Tony Shay (“Plaintiff”) and Defendant Lehigh Hanson, Inc. (“Defendant” and

                                                                            6 collectively with Plaintiff, the “Parties”), by and through their undersigned counsel of record,

                                                                            7 hereby STIPULATE and AGREE as follows:

                                                                            8

                                                                            9                1.     On or about February 19, 2019, Plaintiff filed this action against

                                                                           10 Defendant alleging claims for: (1) disability discrimination in violation of the California Fair

                                                                           11 Employment and Housing Act (“FEHA”); (2) failure to prevent discrimination in violation of

                                                                           12 FEHA; (3) retaliation in violation of FEHA; (4) wrongful termination in violation of public
                 101 MONTGOMERY ST, SUITE 1400
                                                 SAN FRANCISCO, CA 94104
COZEN O’CONNOR




                                                                           13 policy; (5) failure to accommodate; (6) failure to engage in the good faith and interactive

                                                                           14 process; (7) retaliation in violation of the California Family Rights Act; and (8) violations of

                                                                           15 the Labor Code section 1102.5; and

                                                                           16

                                                                           17                2.     The Parties have fully and finally settled all disputes between them as

                                                                           18 set forth in that certain Confidential Settlement Agreement entered between the Parties

                                                                           19 and executed on or about June 23, 2020 (the “Settlement Agreement”).

                                                                           20

                                                                           21                3.     Accordingly, the Parties STIPULATE and AGREE to dismiss the

                                                                           22 above-captioned matter in its entirety, with prejudice, including all parties and all claims.

                                                                           23 Each party will be their own attorneys’ fees and costs associated with this action, except

                                                                           24 as otherwise agreed in the Settlement Agreement.

                                                                           25

                                                                           26                4.     The Parties also request, pursuant to their Stipulation to Retain

                                                                           27 Jurisdiction filed concurrently herewith, that this Court retain jurisdiction to enforce the

                                                                           28 terms and conditions of the settlement and release.
                                                                                                                           2
                                                                                   STIPULATION REGARDING DISMISSAL OF ENTIRE CASE WITH PREJUDICE PURSUANT TO
                                                                                                       F.R.C.P. 41 - Case No: 19-cv-00905-EMC
Case 3:19-cv-00905-EMC Document 65 Filed 07/29/20 Page 3 of 3




                                               ES DISTRICT
                                              T            C
                                            TA




                                                                   O
                                       S




                                                                    U
                                      ED




                                                                     RT
                                                        TED
                                  UNIT




                                                    GRAN




                                                                            R NIA
                                                               . Chen
                                                         ward M
                                  NO




                                                Judge Ed

                                                                            FO
                                   RT




                                                                        LI
                                           ER
                                      H




                                                                    A

                                                N                       C
                                                                  F
               Dated: 7/28/2020                     D IS T IC T O
                                                          R
